United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-20570
                        Conference Calendar



United States of America, ex rel, CARL W. DAVIS,

                                    Plaintiffs-Appellees,

versus

FLORENT LUC LITALIEN; ET AL.,

                                    Defendants,

FLORENT LUC LITALIEN,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-4540
                      USDC No. H-01-CV-3142
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Carl Davis, Texas inmate No. 634171, filed a qui tam action

against Florent Luc Litalien, Texas inmate no. 753225, under the

False Claims Act (FCA), 31 U.S.C. §§ 3729 et seq.    Davis alleged

that Litalien had defrauded the Department of Veterans Affairs

(VA) by collecting benefits while incarcerated.    The district


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20570
                                - 2 -

court granted summary judgment for Davis on the liability issue

based on the matters admitted pursuant to FED. R. CIV. P. 36(a).

The district court determined liability but did not award

damages.    Because the district court did not determine damages,

it could not issue a final judgment pursuant to FED. R. CIV.

P. 54(b).   Pemberton v. State Farm Mut. Auto. Ins. Co., 996 F.2d

789, 792 (5th Cir. 1993).   Accordingly, this court lacks

jurisdiction to consider the appeal.

     APPEAL DISMISSED.